Citation Nr: 1119549	
Decision Date: 05/20/11    Archive Date: 05/27/11	

DOCKET NO.  08-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefits sought.  

The Veteran testified at a hearing with a traveling Veterans Law Judge at the Winston-Salem RO in February 2011.  A transcript of the hearing proceedings has been reviewed and has been associated with the claims file.  

For reasons which will be set forth below, the issue of the Veteran's entitlement to service connection for a bilateral hearing loss disability is being remanded to the RO by way of the Appeals Management Center in Washington, DC.  The Veteran will be notified should further action be required.  


FINDINGS OF FACT

The Veteran has tinnitus that is reasonably related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010)) redefines VA's duties to notify claimants in developing their claims.  Regulations for implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2010).  

In view of the allowance of the claim with regard to service connection for tinnitus, there is no need to discuss in detail the requirements of the VCAA.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be established when all the evidence of record, including that pertinent to service, demonstrates that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).  

The Veteran has testified that his principal occupational specialty with the Navy was in Aviation Ordinance.  He recalls that he was often in close proximity to jet engines and aircraft and "would be right there under the wings in full after burn at time of launch."  (Transcript, page five).  The Veteran claims that he has had ringing in the ears ever since service.  

The medical evidence of record includes a statement from a private physician who stated he saw the Veteran that month for evaluation of hearing loss.  The Veteran reported having had problems with both ears ever since he was in the military when he was involved with aircraft noise.  Notation was made that "the patient has bilateral tinnitus, worse on the left."  Following testing, an impression was made of bilateral sensorineural hearing loss "likely due to noise exposure in the military."  

Additional pertinent evidence includes the report of a VA audiologic examination accorded the Veteran in November 2007.  The claims file was reviewed by the examiner.  The Veteran's chief complaint was bilateral hearing loss with tinnitus.  The Veteran denied any significant civilian occupational or recreational noise exposure in the years following service.  There was notation that an examination conducted while in the Air Force Reserves in 1992 revealed normal hearing thresholds involving the ears with no complaints of tinnitus.  The Veteran gave a history of tinnitus, but indicated it was not constant or recurrent.  Following examination, the examiner noted that the service medical records were not available for review pertaining to the Veteran's active duty service from 1969 to 1972.  Reference was made to an examination done in the Air Force Reserves in 1992 showing normal hearing in both ears.  However, the examiner noted that while the Veteran denied any medical problems in 1992, he reported the presence of hearing loss on the same form.  He further related "this is 20 years after separation from active military service.  Tinnitus is not typical of the noise-induced variety, occurring very sudden with a very brief duration.  Considering these factors, it is the opinion of this examiner that it is less likely as not that the hearing loss and tinnitus are not caused by, or the result of, noise exposure encountered during active military service."  

In an October 2008 statement, the Veteran expressed surprise at the report of the aforementioned audiological evaluation.  He stated that his tinnitus was almost constant.  He explained that the notation of "one to two minutes weekly" referred to the amount of time the tinnitus was severe enough to prohibit his functioning on his job.  He stated he had learned to deal with the constant ringing and able to continue his work.  The Veteran also recalled that the examiner verbalized to him at the time of the examination that "he was recommending compensation for my hearing difficulties."  

Given the nature of the Veteran's duties in service as well as his testimony where he explained his recollection of the report of the November 2007 audiologic examination, the Board finds that he has provided a reasonable basis for concluding that his current tinnitus is related to his experiences in the military while working around aircraft on a regular basis.  The Board is aware that a VA audiologist expressed an opinion that it is less likely than not that any current tinnitus is related to service.  However, the Board has given due consideration to the nature of the Veteran's duties in service and to his own statements which the Board finds to be credible as to the tinnitus being a constant problem for him over the years following service discharge.  The evidence is at least in relative equipoise.  Therefore, with resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

A review of the evidence of record shows that the private physician who evaluated the Veteran for hearing loss in August 2007 opined that the Veteran had bilateral hearing loss "likely" due to noise exposure in the military.  However, a VA audiologist in November 2007 opined that it was less likely than not that any current hearing loss was caused by noise exposure encountered during active service.  

The Board believes that additional development in this area is desirable and the case is REMANDED for the following:  

1.  The Veteran should be accorded an examination by a health care professional knowledgeable in audiology for the purpose of determining the current nature and etiology of any current hearing loss involving either or both ears.  It is imperative that the claims file be made available to the examiner for review.  A notation of this effect should be made in the examination report.  The examiner should provide an opinion as to whether it is more likely than not (likelihood greater than 50 percent) or less likely than not (less than a 50 percent likelihood) that any current hearing loss is related to the Veteran's active service.  If the examiner is not able to express such an opinion without resort to speculation, he or she should so indicate and state the reason why.  

2.  The Veteran should be informed that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).  In the event that he does not report for the examination, documentation must be obtained showing that notice of scheduling of the examination was sent to his last known address.  

3.  After the above has been completed, the RO must readjudicate the claim for service connection for hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.  The Veteran should be given an appropriate time frame within which to respond.  Then, the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


